DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the assembling grooves, wiring channel, wring hole and rivet holes in claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re. Cl. 2, the term “elastic bolt” renders the claim indefinite in the Examiner’s position.  It is unclear what the Applicant is referring to by “elastic bolt.”  The term elastic is generally used to define a material or a specific biasing structure (e.g. a spring) and is not generally used in connection with threaded fasteners.  Therefore, it is unclear what the Applicant intends to mean by an elastic bolt.  For instance, is the bolt acted on by an elastic member, is the bolt made of elastic materials or is there some other structure which makes the bolt “elastic.”  Applicant does not provide any detail other than the bolt (32) threading into (31) to fix the vertical position of the arm relative to the base.  Therefore, the metes and bounds of the claim cannot be ascertained.  For the purpose of examination, the Examiner will interpret the limitation to merely refer to a threaded fastener which secures the arm relative to the base in an adjustable manner. 
Re. Cl. 4, the limitation “the lower end of the first upper connecting pipe passes through the first connecting bracket and the first upper connecting pipe,” renders the claim indefinite in the Examiner’s position.  The phrase indicates that some portion of the first upper connecting pipe passes through the first connecting bracket and then back through itself.  This does not appear to agree with the Applicant’s figures and therefore renders the claim indefinite in the Examiner’s position.  Appropriate clarification is requested.
Claim 7 recites the limitation "the lamp body" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Fan US 2016/0356417 (hereinafter Fan) in view of Bowman 2012/0267497 (hereinafter Bowman).
Re. Cl. 1, Fan discloses: A folding frame (Fig. 1), comprising a folding rod assembly (100, Fig. 1), wherein the folding rod assembly comprises an upper connecting rod group (37s Fig. 1) and a lower connecting rod group (32s Fig. 1); the lower connecting rod group comprises a first lower connecting pipe (32 with 324s Fig. 1), a second lower connecting pipe (other 32, Fig. 1), and a gun-shaped bracket (24, Fig. 1); lower ends of the first lower connecting pipe and the second lower connecting pipe are movably on two inner sides of the gun-shaped bracket (see Fig. 1-2 at 240), respectively; the upper connecting rod group comprises a first upper connecting pipe (37 with 372 that secure to 38, Fig. 1), a second upper connecting pipe (other 37, Fig. 1), a first connecting bracket (36, Fig. 1), and a second connecting bracket (39, Fig. 1); upper ends of the first lower connecting pipe and the second lower connecting pipe are movably mounted on an inner side surface of the first connecting bracket (see Fig. 1-2 at 3602); a lower end of the first upper connecting pipe is movably connected with the first connecting bracket (see Fig. 1-2); a lower end of the second upper connecting pipe is movably mounted on the first connecting bracket (see Fig. 1-2); and upper ends of the first upper connecting pipe and the second upper connecting pipe are movably mounted on the second connecting bracket (see Fig. 1-2, via 390).
Re. Cl. 3, Fan discloses: the lower connecting rod group further comprises a pair of first tension springs (34, Fig. 1-2); both sides of a middle portion of the first lower connecting pipe are assembled with first spring buckles (324, Fig. 1-2); one end of each of the two first tension springs is buckled to the first spring buckles (see Fig. 1-2), and the other ends of the two first tension springs are buckled to both sides of an upper end of the gun-shaped bracket (see Fig. 1-2 at 242).
Re. Cl. 5, Fan discloses: the upper connecting rod group further comprises a pair of second tension springs (38, Fig. 1-2); both sides of a middle portion of the first upper connecting pipe are assembled with second spring buckles (see 372, Fig. 1-2), and both sides of the first connecting bracket are assembled with third spring buckles (see Fig. 1-2, where 38 attaches to 36); one end of each of the two second tension springs is buckled to the second spring buckle, and the other ends of the two second tension springs are buckled to the third spring buckle (see Fig. 1-2).
Re. Cl. 1, Fan discloses that the folding frame parts are connected together but does not specify what structure constitutes the connection (e.g. a bolt, screw, rivet, pivot pin etc.). In other words, Fan does not disclose that the folding frame is a rivet riveting folding frame whose constituent parts are rotationally connected together using rivets as claimed in claim 1.  Bowman discloses a folding frame (Fig. 1) which has connecting arms (360, Fig. 4) connected to supporting brackets (210 and 230, Fig. 4) using rivets (352a, 372a Fig. 4 for example) to enable rotational movement between the parts. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fan to employ rivets as disclosed by Bowman since Bowman states that rivets are a known fastener which permits a rolling function within the device (Paragraph 0056, Lines 1-5).  
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Fan in view of Bowman as applied to claims 1, 3 and 5 above, and further in view of Scattolin US 4213172 (hereinafter Scattolin).
Re. Cl. 2, Fan discloses that the folding frame includes a base (20, Fig. 1) but does not disclose a telescopic assembly, wherein the telescopic assembly comprises a mounting sleeve and an elastic bolt; the mounting sleeve is fixedly arranged on the base and extends along a vertical direction, and one side of the mounting sleeve is provided with an assembling hole corresponding to the elastic bolt; an assembling pipe is integrally formed at a bottom of the gun-shaped bracket, the assembling pipe being movably arranged in the mounting sleeve and moving along an axial direction of the mounting sleeve, and the elastic bolt is assembled in the assembling hole and abuts against an outer wall of the assembling pipe, so that the assembling pipe is fixed at a specified position. Scattolin discloses a folding frame (Fig. 1) which includes a telescopic assembly (5-6 and 10, Fig. 1), and a base (7, Fig. 1); wherein the telescopic assembly comprises a mounting sleeve (6, Fig. 1) and an elastic bolt (10, Fig. 1); the mounting sleeve is fixedly arranged on the base and extends along a vertical direction (see Fig. 1, 6 extends upwards from 7), and one side of the mounting sleeve is provided with an assembling hole corresponding to the elastic bolt (see Fig. 1, hole through which 10 extends); an assembling pipe (9, 5, Fig. 1) is integrally formed at a bottom of the gun-shaped bracket (see Fig. 2, bottom of 3), the assembling pipe being movably arranged in the mounting sleeve and moving along an axial direction of the mounting sleeve (see Fig. 1, by adjusting 10 and sliding 9/5 up and down), and the elastic bolt is assembled in the assembling hole and abuts against an outer wall of the assembling pipe (see Fig. 1), so that the assembling pipe is fixed at a specified position (see Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base assembly of Fan to include the telescopic assembly of Scattolin since Scattolin states that such a modification enables the user to rotate the device along an axis through the center of member (9) and adjust the force which is required to cause such rotation (Col. 2 Line 67-Col. 3 Line 7). 
  Claims 4- and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Fan in view of Bowman as applied to claims 1, 3 and 5 above, and further in view of Cvek US 5097400 (hereinafter Cvek).
Re. Cls. 4 and 6-7, Fan discloses the lower end of the first upper connecting pipe passes through the first connecting bracket and the first upper connecting pipe (see Fig. 1-2) thus realizing movable connection with the first connecting bracket (see Fig. 1-4); a clamping assembly (39, 42, 44 Fig. 1), wherein the clamping assembly comprises a second round head bolt (42, Fig. 1), a conjoined clamp (portion of 39 which 42 threads into, Fig. 1), rotatable bracket (44, Fig. 1); the second round head bolt passes through the second connecting bracket and the second conjoined clamp (see Fig. 1-2), and the conjoined clamp deforms and clamps the rotatable bracket (see Fig. 1-2, by tightening down onto 39, the bolt 42 would deform the clamp and clamp the bracket 44 there within); the rotatable bracket is connected with the lamp body or a mobile phone clip (see4 Fig. 1, the rotatable bracket 44 is capable of being connected with a lamp body or mobile phone clip using 442 for example) but does not disclose the upper connecting rod group further comprises a first round head bolt and a first knob having a self-provided nut; the lower end of the first upper connecting pipe is connected with the first knob having the self-provided nut by the first round head bolt; a second knob having a self-provided nut which is connected to the second round bolt head. Cvek discloses a folding lamp structure (Fig. 1) which includes an upper rod connecting group (Fig. 2) including a first round head bolt (80, 82 Fig. 2) and a first knob having a self-provided nut (see 60, Fig. 2); the lower end of the first upper connecting pipe (72, Fig. 2) is connected with the first knob having the self-provided nut by the first round head bolt (see Fig. 2) thus realizing a movable connection (see Fig. 1-2).  Cvek further disclose a clamping assembly (70, 72, 148, 150 , 152, 170 Fig. 2) which includes a second round head bolt (see 148, 150 Fig. 2) and a second knob (152, Fig. 2) having a self-provided nut (see 152 as being threaded into engagement with 148); the second round head bolt passes through the second connecting bracket and is connected with the second knob having the self-provided nut (see Fig. 2, using the assembly lines shown).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the connection between the first connecting bracket and first upper connecting pipe and the clamping assembly of Fan to include the round head bolt and knob arrangement of Cvek since Cvek states that such a modification enables the user to adjust the clamping force on the assembly (Col. 5, Lines 33-40 and Col. 6, Lines 41-45).  
  Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fan in view of Bowman as applied to claims 1, 3 and 5 above, and further in view of Altonji US 2008/0067317 (hereinafter Altonji).
Re. Cl. 8, Fan in view of Bowman does not disclose the upper and lower ends of the second upper connecting pipe and the second lower connecting pipe are provided with assembling grooves, and a wiring protection sleeve is mounted in each of the assembling grooves; a wiring channel is provided in each of the wiring protection sleeves, and a wiring hole communicated with the wiring channel is provided in the surface of the wiring protection sleeve; and rivet holes for rivets to pass through are provided on both sides of the wiring protection sleeve. Altonji discloses a folding frame (Fig. 25a-c) which includes a second upper connecting pipe (410b, Fig. 25a) and a second lower connecting pipe (706b, Fig. 25a).  Re. Cl. 8, Altonji discloses the second upper connecting pipe and the second lower connecting pipe are provided with assembling grooves (see Fig. 25a-b, grooves which 718 and 720 cover), and a wiring protection sleeve (718 and 720, Fig. 25a-c) is mounted in each of the assembling grooves (see Fig. 25a-c); a wiring channel is provided in each of the wiring protection sleeves (see Fig. 25a-c, due to the curved shape as shown), and a wiring hole communicated with the wiring channel is provided in the surface of the wiring protection sleeve (see Fig. 25a-c, open ends of 718 and 720); and rivet holes for rivets to pass through are provided on both sides of the wiring protection sleeve (see Fig. 25a-c; Paragraph 0170, Lines 1-9, openings which enable fasteners to pass through).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Fan device to include the wire protection configuration as disclosed by Altonji since Altonji states that such a modification is important for aesthetic reasons and prevent tangling or trapping of cables (Paragraph 0167, Lines 1-6).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Fan in view of Bowman in view of Scattolin as applied to claim 2 above, and further in view of Strok US 8511240 (hereinafter Strok).
Re. Cl. 9, the combination of Fan in view of Bowman in view of Scattolin does not disclose a layer of non-slip non-woven fabric is attached to a bottom surface of the base.  Strok discloses a base (30, Fig. 1) which includes a layer of non-slip non-woven fabric (56, Fig. 2) is attached to a bottom surface of the base (see Fig. 2),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Fan device to include the layer of non-slip fabric as disclosed by Strok since Strok states that such a modification provide an additional level of stability by preventing sliding while also prevents the device from scratching the surface it is attached to (Col. 4, Lines 19-25).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ye US 2012/0033362, Waterman US 6064426, Thorsen US 3188460, Spadea US 2003/0071178, Sharber US 4953822, May US 7434769, Jaakkola US 4213591, and Carwardine US 2090439 disclose other known folding frames presented to the Applicant for their consideration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171. The examiner can normally be reached Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632